Citation Nr: 1522346	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected left knee disability, to include left knee replacement.

2.  Entitlement to total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010, February 2013, and April 2014 rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

The Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, issue of TDIU has been raised by the record.  In particular, the report of a VA examination in February 2014 notes that the Veteran retired from working as a clothes presser in 2000 due to severe knee pain.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id. Thus, the issue on appeal is as noted on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Board notes that the most recent treatment records currently associated with the claims folder are private treatment records dated in December 2012.  The report of VA examination in February 2014 notes that electronic VA records were reviewed by the examining physician.  On remand, the Veteran should be asked to identify all outstanding sources of treatment for her left knee disability.  The Agency of Original Jurisdiction (AOJ) should make appropriate efforts to obtain any outstanding records referenced by the Veteran.  

Further, while the February 2014 VA examination notes that the Veteran retired in 2000 due to knee pain, in an earlier September 2009 statement she mentioned receiving SSA disability benefits beginning in 1984, in part for her left knee condition.  There is no evidence of record from SSA in the claims file, nor is there any evidence that an attempt was made to obtain records from SSA.

The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.

As noted above, the Board finds that the record has raised a claim for a TDIU rating.  Rice v. Shinseki, supra.  In light of Rice, the fact that a TDIU rating claim is inextricably intertwined with the increased rating claim and the fact that the Veteran has not received appropriate notice regarding the TDIU issue, the Board finds that the claim for a TDIU rating must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and addresses of (a) all private medical care providers who treated the Veteran for her service-connected left knee disability since December 2012; and (b) any VA providers who treated her for her service-connected left knee disability since July 2009. .  

After securing any necessary release(s), the AOJ should obtain these records.

2.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of TDIU, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.

3.  The AOJ should contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






